Case 6:20-cv-01433-PGB-GJK Document 13 Filed 10/14/20 Page 1 of 1 PagelD 69

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

cS

cS

ws ae
Plaintiff, ne
iu:

v. Case No: 6:20-cv-1433-Orra0GIE-
ae:

TRANS UNION LLC, Be
Defendant. / Boo

TIM FOOTE,

uO
190 0202

6 Wd
f

yan
2

CERTIFICATE OF SERVICE

I hereby certify that a copy of the PLAINTIFF’S document entitled NOTICE OF PENDENCY
OF OTHER ACTIONS (Document 5) was conveyed to the Defendant via the U.S.P.S. regular
mail to the address indicated below:

QUILLING, SELANDER, LOWNDS
WINSLETT & MOSER, P.C.

6900 N Dallas Parkway, Suite 800
Plano, Texas 75024

Charlotte Long, Counsel for Defendant

Date: {9° / 12, 2020 By: ya Zila, peo Se.

TIM FOOTE, PLAINTIFF

3208-C EAST COLONIAL DRIVE
UNIT 159

ORLANDO, FLORIDA, 32803
407-633-9297
withoutrecourse@protonmail.com

a4
